Nolan, P. J., and Beldock, J.
(dissenting). As a matter of pleading, the complaint is sufficient. The dismissal of the complaint at Special Term was on the theory that it sought to enforce a private claim or demand, arising out of the marriage, and that plaintiff was estopped to assert such a claim by reason of the Mexican divorce proceedings recited in the complaint. (Cf. Starbuck v. Starbuck, 173 N. Y. 503.) Plaintiff does not, however, assert such a cause of action, but, on the contrary, seeks recovery on an express contract. If that contract is to be construed as preventing recovery, under the circumstances alleged in the complaint, such a determination should be made after a trial, on which evidence as to practical construction by the parties may be properly evaluated by the trier of the facts. It may not be inferred, from the pleading alone, that plaintiff accepted reduced payments without complaint, or that she acquiesced in defendant’s interpretation of the contract.
Adel, Wenzel and MacCbate, JJ., concur in Per Curiam opinion; Nolan, P. J., and Beldock, J., dissent and vote to reverse the order and to deny the motion, in memorandum.
Order granting defendant’s motion to dismiss the complaint on the ground that it does not state facts sufficient to constitute a cause of action, affirmed, without costs.